                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF IOWA
                                  CEDAR RAPIDS DIVISION

  ADRIAN TRUCKING, INC.,                        )
                                                )       No. 20-cv-00099
           Plaintiffs,                          )
                                                )
  vs.                                           )       DEFENDANTS’ MOTION TO
                                                )       DISMISS COMPLAINT and
  NAVISTAR, INC., and CENTRE                    )       REQUEST FOR ORAL ARGUMENT
  STATE INTERNATIONAL TRUCKS,                   )
  INC.,                                         )
                                                )
           Defendants.                          )
                                                )

        Defendants Navistar, Inc. (“Navistar”) and Centre State International Trucks, Inc.

(“Centre State”) (collectively, “Defendants”), hereby move this Court, pursuant to Federal Rules

of Civil Procedure 9(b) and 12(c), to dismiss the Complaint filed by plaintiff Adrian Trucking, Inc.

for the following reasons: (1) Plaintiff’s complaint does not give Defendants notice regarding

which claims it alleges against which Defendants; (2) Plaintiff’s fraud allegations fail to state a

claim under the heightened pleading standard required by Rule 9(b); (3) Plaintiff’s negligent

misrepresentation claim fails to meet Rule 8(a)’s standard and is barred by Iowa law; (4) Plaintiff’s

express warranty allegations fail to state a claim under Rule 8(a); and (5) Plaintiff’s express and

implied warranty allegations fail to state a claim against Navistar as a matter of law. Dismissal of

the complaint is appropriate.

        Pursuant to Local Rule 7(d), Defendants incorporate by reference the attached Brief in

support of this Motion.

        Defendants also respectfully ask the Court to grant oral argument on this motion.

        WHEREFORE, for the reasons stated above and in its Brief, Defendants Navistar, Inc. and

Centre State International Trucks, Inc. respectfully requests that the Court grant its Motion to


        Case 1:20-cv-00099-LTS-KEM Document 28 Filed 10/09/20 Page 1 of 2
Dismiss Plaintiff’s Complaint and dismiss Plaintiff’s claims with prejudice, and grant Defendants

all other relief this Court deems just and warranted under the circumstances. Alternatively,

Plaintiff should be required to re-plead if it can allege sufficient facts to support its claims

consistent with Rule 9(b) and Rule 8(a).


                                                    Respectfully submitted,

                                                    /s/ Clayton J. Callen
                                                    JEFFREY S. PATTERSON*
                                                    jpatterson@hartlinebarger.com
                                                    CLAYTON J. CALLEN*
                                                    ccallen@hartlinebarger.com
                                                    BRIAN SAWYER*
                                                    bsawyer@hartlinebarger.com

                                                    HARTLINE BARGER LLP
                                                    8750 North Central Expressway, Suite 1600
                                                    Dallas, Texas 75231
                                                    Telephone: (214) 369-2100
                                                    Telecopier: (214) 369-2118

                                                    * pro hac vice motions forthcoming

                                                    By /s/ Stephanie Hinz
                                                    TERRY J. ABERNATHY AT0000380
                                                    tabernathy@pbalawfirm.com
                                                    BRADLEY J. KASPAR AT0012308
                                                    bkaspar@pbalawfirm.com
                                                    STEPHANIE HINZ AT0003506
                                                    shinz@pbalawfirm.com

                                                    PICKENS, BARNES & ABERNATHY
                                                    1800 First Avenue NE, Suite 200
                                                    P.O. Box 74170
                                                    Cedar Rapids, IA 52407-4170
                                                    PH: (319) 366-7621
                                                    FAX: (319) 366-3158

                                                    ATTORNEYS FOR DEFENDANTS




      Case 1:20-cv-00099-LTS-KEM Document 28 Filed 10/09/20 Page 2 of 2
